Citation Nr: 1630310	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right shoulder strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, February 1991 to May 1991, October 2004 to February 2005, and July 2005 to February 2006, to include service in Iraq from October 2004 to February 2005.  He also had almost 24 years of additional service with a reserve component, including a period of active duty training from July 2003 to June 2004.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted entitlement to service connection for a right shoulder disability and assigned a noncompensable rating from February 8, 2005 to July 31, 2005 and from February 12, 2006 forward.  The Veteran appealed the initially assigned rating, and in a September 2010 rating decision, a 10 percent rating was assigned, effective March 12, 2006.  

Thereafter, in a June 2015 decision, the Board assigned a 10 percent rating for the entire appeal period.  The Veteran then appealed that rating to the United States Court of Appeals for Veterans Claims (Court), and in a Joint Motion for Partial Remand (Joint Motion) filed in March 2016, the parties moved for the Court to vacate and remand the June 2015 decision to the extent it denied an initial rating in excess of 10 percent for the Veteran's right shoulder disability.  The Joint Motion requested that the appeal of the Board's decision regarding the ratings assigned to the Veteran's service-connected gastritis and actinic keratosis be dismissed.  The Joint Motion was granted by the Court in March 2016, and the appeal now returns to the Board for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The appeal was remanded by the Court to allow for further consideration of the Veteran's claim for a rating in excess of 10 percent in light of the discussion of flare-ups in the August 2010 VA examination report.  The most recent examination of the shoulder was performed in October 2011, and the Board determines that that examination is too remote to serve as the basis for assigning a rating throughout the entire appeal period.  Therefore, the Board remands the appeal so that another VA examination to assess the current nature and severity of the Veteran's right shoulder disability may be scheduled.

In addition, a VA treatment note dated in December 2014 reveals that the Veteran sees a local orthopedist for his shoulder.  There are no private treatment notes of record.  Therefore, the Veteran should be asked to identify and authorize release of any relevant private treatment records to VA or to submit such records directly.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and authorize release of any relevant private treatment records to VA or that he submit such records to VA directly.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the current severity of his service-connected right shoulder disability.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should also be documented.  See Correia v. McDonald, __ Vet. App. __, 2016 WL 3591858 (July 5, 2016).

The examination report must also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left knee disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Furthermore, the examiner must state whether any pain associated with the right shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should also review the August 2010 and October 2011 VA examination reports, and to the extent possible, describe the degree of additional range of motion loss or favorable or unfavorable ankylosis due to flare-ups.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




